IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,437-01


EX PARTE RONALD PAUL STEEL, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 20,221-A IN THE 258TH DISTRICT COURT
FROM POLK COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of theft and punishment was assessed at two years' confinement in state
jail.  No direct appeal was taken.
	The Court received this writ application on February 3, 2010. On February 17, 2010,
this Court dismissed it because the Texas Department of Criminal Justice's website indicated
that Applicant's sentence had discharged.  This Court has now determined that this sentence
has not discharged.  After reconsideration on its own motion, the Court finds that the
application should have been denied on the merits.  Accordingly, the Court withdraws its
prior order dismissing this application and enters an order denying this application.
	Applicant's writ application is denied.
DO NOT PUBLISH
DELIVERED: April 28, 2010